Citation Nr: 1040344	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1967 to July 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

A Board hearing at the Central Office in Washington DC was 
scheduled in July 2010.  The appellant did not appear for the 
hearing.


FINDING OF FACT

The appellant is not competent to manage his own funds without 
limitation.


CONCLUSION OF LAW

The appellant is not competent for the purpose of receiving 
direct payment of his VA benefits.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.353 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. § 
3.159; see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
explicitly held that the notice and assistance provisions do not 
apply to competency determinations.  Consequently, the Board is 
not required to address the RO's efforts to comply with those 
provisions with respect to the issue currently on appeal.

Legal Criteria and Analysis

VA proposed a finding of incompetency to manage monetary benefits 
in a letter dated May 2006 sent to the appellant with a proposed 
rating decision dated that same month.  This letter notified the 
appellant that proposal was based on outpatient and inpatient 
treatment records dated form October 2005 to March 2006 which 
showed an extensive history of polysubstance abuse.  The letter 
was resent in August 2006 as the May 2006 letter was returned 
undeliverable.  In a rating decision of November 2006, the 
proposed action was effectuated and the appellant was found to be 
incompetent to handle disbursement of funds.  

Under VA regulations, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Rating agencies are authorized to make official determinations of 
competency and incompetency for the purpose of existing laws, VA 
regulations and VA instructions. Such determinations will be 
controlling for purposes of direct payment of current benefits.  
38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the rating agency will not 
make a determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the percentage 
of disability, facts relating to commitment or hospitalization, 
and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, the Board finds that that the appellant is not 
competent to manage disbursement of funds.  The Board 
acknowledges the appellant's belief regarding competency.  
However, longitudinal review of the record establishes, clearly 
and convincingly, that the appellant is not competent for the 
purpose of managing the disbursement of his VA benefit.

First, the record shows the appellant is service connected for 
posttraumatic stress disorder (PTSD) with a disability rating of 
100 percent.  The record reflects that in October 2005, a VA 
psychiatrist found the appellant was not considered competent to 
manage his funds as he cannot maintain housing in the community, 
he drinks, gambles and gets arrested.  He suggested the appellant 
be appointed a payee.  At the time, the appellant had been 
hospitalized due to suicidal ideations.  He was noted to be 
cooperative and reasonable but disheveled.  He had little 
insight, and judgment was poor.  Upon discharge, he was given two 
weeks of medications and he stated he would throw them out.

A discharge summary of February 2006, noted the appellant was 
incompetent to manage his VA funds due to chronic drug use and 
inability to maintain housing.  It was noted the appellant 
referenced his inability to control himself and not knowing what 
to do.  The physician also noted the appellant carried a 
diagnosis of PTSD, but what was prominent was his alcohol and 
cocaine dependence.  The appellant had been hospitalized at least 
three times in the psychiatric unit and was last discharged due 
to disciplinary action.  It was noted he had been noncompliant 
and uncooperative with his treatment and had not kept his 
appointments with mental health.  He reported he has been 
drinking all his life and been using cocaine as often as he can 
afford it.  He was well oriented, disheveled and unkept.  His 
thought process was logical and goal oriented.  His clothes were 
soiled and stained with urine.  There was no evidence of 
psychosis, he was alert, and speech was coherent and relevant.  

A social worker psychological assessment of March 2006 noted the 
appellant was competent.  However, it was noted that he would 
benefit form a payee and that he was open to this possibility and 
acknowledged he has a history of impulsivity spending his money 
on alcohol and drugs.  

Records of August 2006 indicate that the appellant was spending 
money rapidly and he was extremely generous with money with other 
residents.  

Records of April 2007 note that the appellant does not manage 
funds appropriately to prevent homelessness.  

VA outpatient treatment records of July 2007 noted the appellant 
does not manage his Social Security funds well.  It was noted his 
primary problem was that he was a chronic gambler, and had a long 
history of alcohol and drug abuse.  Additional records dated that 
same month note the appellant was delusional, in a manic state, 
and had a long history of dysfunction.  It was noted a payee was 
in place.  

Records of April 2008 note the appellant acknowledged he wasted 
money to the point of homelessness for many years.  Additional 
records dated that same month show the appellant was moving 
towards a manic phase and that his insight and judgment were 
poor.  

In June 2008, he was noted to meet a high risk criteria for care 
by the mental health intensive care management unit (MHICM).  
Additional records dated that same month note his judgment was 
poor.  

In July 2008 he was noted to be stable.  In August 2008, his 
judgment and insight were noted to be fair.  Additional records 
dated that same month note the appellant was delusional and that 
he was noted to think he could function independently despite a 
history of the contrary.  

In September 2008, he was noted to have limited insight and 
judgment.  He was later noted to be doing well.  While later that 
same month he was noted to have poor judgment and insight.  From 
October to December 2008 he was noted to be stable.  

In March 2009, he was committed for psychiatric treatment.  His 
GAF score was noted to be 25.  The discharge certificate noted 
the appellant was determined to sabotage any attempts at gaining 
a meaningful life and that a payee was petitioned and gained and 
this had been the only positive avenue to stabilize the 
appellant's homeless state.  It was noted he continued to cycle 
from treatment compliance to total defiance.  He was discharged 
because he no longer wanted care by the MHICH.  It was noted that 
facilitation of his discharge was possible due to the fact that 
he had a payee and therefore housing was not an issue.  

Records of July 2009 note the appellant had stopped taking his 
medication since March or April.  Additional records dated that 
same month show the appellant was hospitalized due to delusions 
and suicidal threats.  He was noted to have poor insight and 
judgment, was disorganized and with mood swings.  He was 
discharged after 21 days of hospitalization.  

The evidence as delineated above, shows the appellant suffers 
from delusions and manic phases.  While not continuous, the 
record reflects that he cycles through these phases often and 
severely enough to require he be committed or hospitalized for 
treatment.  Furthermore, while at times cooperative with 
treatment, he has mostly refused to cooperate with treatment and 
most recently suspended treatment altogether.  Moreover, he has 
continued to have a drug and alcohol problem.  While at times he 
has claimed sobriety, he has admitted to spending his money on 
drugs and alcohol and has been noted to have a chronic problem.  
Finally, mental status examinations have more consistently noted 
his judgment and insight to be poor and at best fair.  

Here, the appellant is not entitled to the presumption of 
competency because the evidence against his claim far outweighs 
the evidence supporting it.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.  The competent and probative evidence 
overwhelmingly confirms that he is incapable of managing his 
finances.  The Board acknowledges the social worker's report of 
March 2006 which noted the appellant was competent.  However, in 
the same report, the social worker recommended that a payee be 
assigned.  Accordingly, and due to the contradictory nature of 
the report, the Board accords little probative weight to the 
social worker's assessment that the appellant is competent.  All 
other evidence, including many VA medical treatment records, both 
inpatient and outpatient, show the appellant is incompetent to 
personally handle his VA funds.  

Finally, while the appellant stated at the RO conference of July 
2008 that he would obtain evidence showing he was competent to 
handle disbursement of funds, VA has not received any evidence 
from the appellant or his representative on that matter aside 
form the appellant's own statements.

In light of the above, the Bord finds that the presumption of 
competency has been rebutted and finds that the appellant is not 
competent for the purpose of receiving direct payment of his VA 
benefits.


ORDER

The Veteran is incompetent for VA purposes; his appeal is denied.



____________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


